In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00033-CR



           LARRY LEE WRIGHT, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 102nd District Court
              Red River County, Texas
              Trial Court No. CR02467




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                             ORDER

        Our review of the clerk’s record and the court reporter’s record in this case indicates that

they contain “sensitive data” as that phrase is defined in Rule 9.10 of the Texas Rules of Appellate

Procedure. See TEX. R. APP. P. 9.10(a). Sensitive data includes “a birth date, a home address, and

the name of any person who was a minor at the time the offense was committed.” TEX. R. APP. P.

9.10(a)(3). The clerk’s record and volumes eight and nine of the reporter’s record contain the

name of a person who was a minor at the time the offense was committed. Rule 9.10(b) states,

“Unless a court orders otherwise, an electronic or paper filing with the court, including the contents

of any appendices, must not contain sensitive data.” TEX. R. APP. P. 9.10(b).

        Rule 9.10(g) provides, “A court may also order that a document be filed under seal in paper

form or electronic form, without redaction.” TEX. R. APP. P. 9.10(g). Therefore, because the

clerk’s record and volumes eight and nine of the reporter’s record contain sensitive data, we order

the clerk of this Court or her appointee, in accordance with Rule 9.10(g), to seal the electronically

filed clerk’s record and volumes eight and nine of the electronically filed reporter’s record in this

case.

        IT IS SO ORDERED.

                                                      BY THE COURT

Date: August 23, 2018




                                                  2